816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas W. CHESTERFIELD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-1099.
United States Court of Appeals, Sixth Circuit.
April 15, 1987.

Before LIVELY and RYAN, Circuit Judges, and PORTER, Senior District Judge.*
PER CURIAM.


1
Claimant Chesterfield appeals the district court's decision affirming the denial of social security benefits.  The claimant contends that there was insufficient evidence to support the conclusion that he is not disabled.


2
The ALJ in this case heard testimony from the claimant and a vocational expert and reviewed medical records which contained few contradictions.  The Administrative Law Judge (ALJ) concluded that the claimant's complaints of foot or ankle pain were unsubstantiated;  that his diabetes is well-controlled with oral medication;  that his obesity, while extreme, does not meet the requirements for an automatic finding of disability under 20 C.F.R. 404 subpart P, App. 1, and is not disabling;  and that his other arguably disabling ailment of narcoleptic "sleep attacks" has also been adequately controlled with medication.


3
The claimant contends that there was insufficient evidence to support the latter finding.  However, the ALJ had evidence from the claimant's treating physician suggesting that the claimant did not have narcolepsy, but rather drowsiness caused by obesity, or the "Pickwickian syndrome," and from a second physician stating that the narcoleptic symptoms were being controlled by medication.


4
There were inconsistencies in the claimant's own testimony as to the efficacy of his medication and the persistence of his symptoms.  The ALJ was not obligated to credit this testimony.  We are satisfied that there is substantial evidence to support the ALJ's denial of benefits.


5
AFFIRMED.



*
 The Honorable David S. Porter, Senior Judge for the United States District Court for the Southern District of Ohio, sitting by designation